Citation Nr: 1740107	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-20 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for tendonitis of the bilateral shoulders, hips, knees, and ankles. 

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected bilateral shoulder degenerative arthritis with tendonitis.  

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected bilateral hip bursitis.  

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected bilateral knee tendonitis.  

5.  Entitlement to an initial evaluation in excess of 10 percent for service-connected bilateral ankle tendonitis.  

6.  Entitlement to an initial compensable rating for service-connected irritated, dry, red eyes. 

7.  Entitlement to an initial compensable rating for service-connected recurrent rashes and hives.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Caitlin Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to December 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  

The January 2009 rating decision on appeal included the issues of entitlement to service connection for a back disability, hypertension, and anxiety.  These claims were granted by an August 2015 rating decision.  The Board notes the narrative portion of the rating decision indicated these claims were granted but the attached codesheet indicated they were denied.  However, a May 2016 notification letter sent to the Veteran indicates the Veteran's claims for entitlement to service connection for anxiety, hypertension, and a back disability were granted.  As such, the Board finds these claims were granted on remand and are not within the Board's jurisdiction.  Additionally, the Veteran's representative submitted a July 2017 appellant brief indicating the claims of entitlement to an increased evaluation for the Veteran's service connected anxiety, back disability, and hypertension were before the Board.  However, an appeal as to these claims has not been perfected.  While the Board did have jurisdiction of the claims of entitlement to service connection for the Veteran's back disability, hypertension, and anxiety these claims were granted on remand.  A claim for an increased evaluation must be perfected separately from a claim for service connection.  As such, the Board does not have jurisdiction of any claims for an increased evaluation for service-connected back disability, hypertension, and anxiety.  Therefore, the issues are as noted on the cover page.  

This appeal was previously before the Board in June 2015.  The appeal was remanded for additional development.  The requested development was substantially complied with and the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issues of entitlement to a compensable rating for recurrent rashes and hives, tendonitis of the bilateral knees, ankles, hips and shoulders, entitlement to an initial rating in excess of ten percent for bilateral shoulder degenerative arthritis with tendonitis, bilateral hip bursitis, bilateral knee tendonitis, and bilateral ankle tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's eye disability did not manifest as a disorder of the lacrimal apparatus, decreased visual acuity, or with incapacitating episodes.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for an eye disability are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.79, Diagnostic Code 6025 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor. 38 C.F.R. § 4.3.

In instances where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.3.

III.  Eye Disability 

The Veteran was granted service connection for irritated dry red eyes associated with his service-connected sarcoidosis under code 6099-6025 and assigned a noncompensable rating effective May 1, 2008. The hyphenated code indicates that the Veteran's dry eye disability is rated by analogy under the criteria found at 38 C.F.R. § 4.79 Diagnostic Code 6025.  Diagnostic Code 6025 provides that disorders of the lacrimal apparatus (epiphora, dacryocystitis, etc.) are assigned a 10 percent rating if unilateral and a 20 percent rating if bilateral. 

During the period on appeal the Veteran has received VA treatment for his eye disability.  An August 2008 VA treatment record noted the Veteran had been seen by opthamlmology previously when he had tubes placed in his tear ducts.  A June 2015 VA treatment record noted that the Veteran had an eye exam with no new eye complaints.  

The Veteran was also provided with a July 2015 VA examination for his service-connected eye disability.  The examiner noted the Veteran had a diagnosis of dry eye syndrome.  The Veteran's corrected visual acuity was noted to be bilaterally 20/40 or better 20/20 in both distance and near.  The Veteran's pupils were noted to be round and reactive to light without pupillary defect.  The examiner noted the Veteran did not have an astigmatism or diplopia.  The Veteran's eye pressure was noted to be 16 in the right and 18 in the left.  The Veteran's slit lamp and extrenal eye examination was normal with the exception of his bilateral corneas which were noted to have stippling.  The Veteran's internal eye examination was normal.  The examiner noted the Veteran's eye disaiblity did not cause functional impairment.   
  
The Veteran also provided lay statements detailing his eye disaiblity.  In a July 2008 hearing for the Veteran's service-connected sarcoidosis the Veteran testified that his eyes were red and irritated.  In a January 2010 statement the Veteran indicated his eye symptoms included decreased vision, sensitivity to light, blurred vision, and strain and pressure in his eyes.  In a July 2012 statement the Veteran said his vision had decreased and that he wore glasses. The Veteran reported the use of artificial tears at least four times a day.  The Veteran noted his eyes felt sensitive, his vision was blurred and strained, he felt pressure in his eyes, and had eye discharge.  

The Board finds the Veteran's dry red eyes and associated symptoms do not meet the rating criteria for a compensable rating.  The Veteran's July 2015 VA treatment record specifically noted that the Veteran did not have a lacrimal disability thus a compensable rating would not be appropriate under Code 6025.   

Additionally, the Board has considered whether the Veteran would be entitled to a compensable rating under an alternative code.  The General Rating Formula for Diagnostic Codes 6000 through 6009 directs that evaluation of a disability rated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation. 38 C.F.R. § 4.79.

Under the General Rating Formula, a compensable evaluation is warranted for diseases of the eye with incapacitating episodes.  The claims file does not contain evidnce of, and the Veteran does not contend, that his eye disability has caused incapacitating episodes.  Thus, a compensable rating would not be warranted.     
 
A visual acuity rating is based on the best distance vision obtainable with best correction by glasses except in cases involving keratoconus or where the spherical correction between the two eyes varies by more than four diopters. 38 C.F.R. § 4.75, 4.79, Table (neither exception is evident in this case).  A 10 percent rating is assigned for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.79, Diagnostic Code 6066.  The Veteran's claims file does not contain evidence that his visual acuity was compensable under Code 6066 over the period on appeal.  Specifically, the Veteran's July 2015 VA examination noted visual acuity of bilaterally 20/40 or better 20/20 both distance and near.  

The Board notes the Veteran stated that his eye disability included decreased vision.  The Veteran is competent to report symptoms that require only personal knowledge as it comes to him through his senses, such as decreased ability to see. Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of visual acuity. The medical findings as to a visual acuity provided by the July 2015 VA examiner directly addressed the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of decreased vision.  As such the Board finds a compensable rating would not be warranted for decreased visual acuity.   

Regarding visual field impairment, compensable ratings are provided for loss of temporal half of visual field, loss of nasal half of visual field, loss of inferior half of visual field, loss of superior half of visual field, concentric contraction of visual field with the remaining field of 60 degrees at most, or unilateral scotoma. 38 C.F.R. § 4.79. In this case, no visual field defect has been demonstrated at any time.

Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision and finds that the Veteran is not entitled to a compensable rating for his service-connected dry eye syndrome.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).


ORDER

Entitlement to an initial compensable rating for irritated, dry, red eyes is denied.


REMAND

The Veteran is seeking an increased evaluation for his service-connected hives and rashes.  He was most recently provided with a VA examination in July 2015.  The examiner noted the Veteran had dyhyrotic eczema which was located on his arms and right hand.  The examiner concluded the Veteran's eczema covered less than five percent of his total body area.  

The Board finds the July 2015 examination to be inadequate.  The examiner noted the Veteran's eczema only covered less than five percent of his body.  However, the Veteran presented evidence that he has hyperpigmentation that seemingly covered more than five percent of his entire body.  However, the examiner did not address this evidence or state whether this hyperpigmentation was a manifestation of his service-connected hives and rashes.  The Veteran's claims file contains several notations of hyperpigmentation.  The Veteran submitted photographs in June 2012 which showed hyperpigmentation on his chest and back and bumps on his, fingers, thighs, ear, neck, legs, and arms. In addition the Veteran's VA treatment records noted hyperpigmentation.  See April 2012 and April 2013 VA treatment records.  Thus, a new VA examination must be obtained on remand which discusses whether the Veteran's hyperpigmentation is a manifestation of his service-connected hives and rashes.  

The Veteran was service-connected for tendonitis of the bilateral knees, hips, shoulders, and ankles by a January 2009 rating decision which assigned a single noncompensable rating effective May 1, 2008.  In an August 2015 rating decision the Veteran was awarded a separate 10 percent evaluation ratings for his each shoulder, effective April 30, 2013; for each hip, effective October 11, 2012; each knee, effective June 5, 2012' right ankle, effective May 20, 2014' and left ankle, June 5, 2012.  In providing the Veteran a separate rating for his bilateral shoulders, hips, knees, and ankles the RO ended his single noncompensable rating for tendonitis of his bilateral shoulders, hips, knees, and ankles effective May 20, 2014.  As the Veteran's effective dates for his award of a separate 10 percent evaluations for his bilateral shoulders, hips, knees, and left ankle are prior to May 20, 2014, the date his single noncompensable rating for tendonitis of his bilateral shoulders, hips, knees, and ankles collectively was ended, the Veteran's codesheet seemingly indicates he was simultaneously rated as 10 percent disabled due to his bilateral shoulders, hips, knees, and left ankle separately and noncompensable due to his tendonitis of the same disabilities collectively.  As such, on remand the RO must evaluate the Veteran's ratings for the aforementioned disabilities to confirm he is rated appropriately.  

Moreover, the Veteran was most recently provided with a July 2015 VA examination in connection with his claim for an increased evaluation for tendonitis of the bilateral shoulders, hips, knees, and ankles.  The examination contained range of motion findings and found that there was no pain with weight bearing for the Veteran's bilateral ankles, left knee, bilateral hips, and left shoulder but there was pain with weight bearing with the Veteran's right knee and right shoulder.  38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  To be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Id.  That is, the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible with the range of the opposite undamaged joint.  The Veteran's most recent VA examination included range of motion testing for the bilateral shoulders, knees, hips, and ankles.  However, it does not appear that testing was performed for pain for both active and passive motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  Thus the claims must be remanded in order to obtain a new VA examination that includes the appropriate testing under 38 C.F.R. § 4.59.  

Additionally, the Veteran continues to receive treatment at a VA medical center.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.

2.  After the completion of step one schedule the Veteran for a VA examination to determine the current severity of his service-connected rash and hives.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the Veteran's rash and hives.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible.  

(a)  The examiner should specifically address whether it is at least as likely as not (50 percent or higher degree of probability) the Veteran's hyperpigmentation is a manifestation of his service-connected rash and hives.  

The examiner should consider and discuss as necessary the June 2012 photographs submitted by the Veteran and VA treatment records noting hyperpigmentation macules.    

(b)  The examiner should also address whether at any point during the period on appeal (May 2008 to the present) the Veteran's service-connected rash and hives to include all of its manifestations covered at least five percent but less than 20 percent of the entire body or affected area taking into account the June 2012 photographs submitted by the Veteran.  

3.  After the completion of step one schedule the Veteran for a VA examination to determine the current severity of his service-connected tendonitis of the bilateral shoulders, hips, ankles, and knees.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the Veteran's tendonitis of the bilateral shoulders, hips, ankles, and knees.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible.  

The examiner should specifically test the Veteran's bilateral shoulders, hips, knees, and ankles, range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

4.  The RO should then re-adjudicate the claims on appeal and clarify the effective dates for the separate ratings assigned for the ankles, shoulders, knees, and hips and the effective date of the prior single rating for all those disabilities.  If any benefit sought on appeal remains denied, the RO should issue an appropriate statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.    


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


